Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on  01/22/21. Claims 1-23 are pending in this application. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Cited art do not disclose: A high impedance surface (HIS) apparatus, wherein the apparatus comprises: a single core;
a first set of conducting pads, wherein a first side of the first set of conducting pads is connected to a first top planar side of the core;
a second set of conducting pads, wherein a first side of the second set of conducting pads is connected to a second bottom planar side of the core;
a plurality of chip inductors, wherein at least a portion of the chip inductors are connected to a second side of the first set of conducting pads; and
a plurality of chip capacitors, wherein at least a portion of the chip capacitors are connected to a second side of the second set of conducting pads, as recited in amended claim 1. Claims 2-10 depend from claim 1 and are also allowable. 
A high impedance surface (HIS) apparatus, wherein the apparatus comprises:
a plurality of chip inductors; and
a plurality of chip capacitors,

wherein the cores are embedded between the first set of conducting pads and the second set of conducting pads, and wherein the cores, the first set of conducting pads, the second set of conducting pads, as recited in claim 11.
Claims 12-23 depend from claim 11 and are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Ramprasad (US 7136028 B2) discloses an apparatus comprising: a first high-impedance surface comprising a plurality of conductive structures, wherein a first conductive structure of the plurality of conductive structures comprises a conductive plate having one or more indentations at a first edge and a second conductive structure of the plurality of conductive structures comprises a conductive plate having one or more protrusions at a second edge, the one or more protrusions substantially coextensive with the respective one or more indentations of the first plate of the first conductive structure; a first differential signaling transmission line adjacent to the high-impedance surface; and a second differential signaling transmission line adjacent to the first differential signaling transmission line and adjacent to the high-impedance surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813